Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “forming a ring-shaped first semiconductor layer over a substrate” as recited in claim 1, “forming a ring-shaped first nanowire source/drain region of a first semiconductor material overlaying a base layer of the first semiconductor material; wherein the channel region surrounds the ring-shaped first nanowire source/drain region from at least one of an inner sidewall or an outer sidewall of the ring-shaped first nanowire source/drain region” as recited in claim 14, and “forming a ring-shaped vertical stack of nanowire structures over the base layer, the vertical stack including a first nanowire structure of the first III-V compound semiconductor material and a second nanowire structure of a second III-V compound semiconductor material overlaying the first nanowire semiconductor structure, the first nanowire structure being doped as a first electronic conductivity type” as recited in claim 19.
	Claims 2-13, 15, 17, 18, 20, and 21 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claims 1, 14, and 19, the closest prior art was Bhuwalka et al. (Pub No. US 2014/0021532 A1) and Ouyang et al. (Pub No. US 2007/0241367 A1) and teaches everything of claims 1, 14, and 19 except for “forming a ring-shaped first semiconductor layer over a substrate” as recited in claim 1, “forming a ring-shaped first nanowire source/drain region of a first semiconductor material .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML